Citation Nr: 1102046	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to November 
1954. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In July 2010, the Board noted that the issue originally on appeal 
was whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD.  
However, the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Given that the record establishes that the Veteran has 
also been assessed with depression, schizophrenia, and other 
psychiatric disabilities, the Board had adjusted its 
consideration of the Veteran's claim to include all acquired 
psychiatric disabilities.

In July 2010, the Board denied the reopening of the claim of 
entitlement to service connection for PTSD and remanded the claim 
of entitlement to service connection for an acquired psychiatric 
disorder other than PTSD to the VA Appeals Management Center 
(AMC).

Upon further review, the Board notes that in July 1981 it denied 
entitlement to service connection for a nervous disorder.  
Therefore, the Board must first determine whether new and 
material evidence has been received to reopen a previously denied 
claim of entitlement to an acquired psychiatric disorder other 
than PTSD.  As such, the issue is as stated on the title page.


FINDING OF FACT

The Veteran failed, without good cause, to report for a VA 
examination in conjunction with his claim to reopen entitlement 
to service connection for an acquired psychiatric disorder other 
than PTSD, which was scheduled to be conducted in August 2010.


CONCLUSION OF LAW

Because the Veteran failed, without good cause, to report for a 
VA examination which was scheduled in connection with his claim 
of entitlement to an acquired psychiatric disorder other than 
PTSD, that claim is denied.  38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Assuming that the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) apply to this case, they have been met.  There 
is no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to the July 2010 
remand, VA notified the Veteran in correspondence dated in July 
2010 of the information and evidence needed to substantiate and 
complete a claim.  VA did not provide the appellant of notice of 
the basis for the July 1981 Board denial and did not tell the 
claimant that he needed to submit new and material evidence that 
related to that basis, as required under Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, the Veteran is not prejudiced by 
the Board's adjudication of this claim without notice pursuant to 
Kent because the outcome of the claim is controlled by the 
appellant's failure without good cause to report for a VA 
examination.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As there 
is no dispute as to these critical facts, application of the law 
is dispositive, and thus additional notice would not have had any 
impact on the outcome of the appeal.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).
 
Additionally, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate the claim to the extent possible.  Pursuant to the 
remand, VA asked the Veteran to identify any post-service 
psychiatric treatment.  The claimant did not respond.  VA's duty 
to assist him is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  Rather, VA's duty is just what it states, a 
duty to assist, not a duty to prove a claim with the veteran only 
in a passive role.  If the appellant wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).

More importantly, pursuant to the remand, VA scheduled the 
Veteran for a VA examination in August 2010 to determine the 
nature and etiology of any acquired psychiatric disorder other 
than PTSD.  However, the appellant failed to appear without 
showing good cause.  The consequences of the claimant's refusal 
to report for the scheduled VA examination will be discussed 
below.

In any event, because the claim is being denied as a matter of 
law, the VCAA is inapplicable.  See Manning v. Principi, 16 Vet. 
App. 534 (2002) (the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the facts, is 
dispositive of the matter).

Pertinent law and regulations

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655 (2007); see also Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).

Factual Background

In a July 2007 letter, VA AMC advised the Veteran that he would 
be scheduled for an examination at the VA medical facility 
nearest to him.  That letter informed the claimant that if for 
any reason he could not keep the appointment, he should notify 
the facility promptly.  The appellant was further advised that if 
he failed to report without good cause for this examination, his 
claim may be denied.  The letter stated "[e]xamples of good 
cause includes, but is not limited to, illness or hospitalization 
of the claimant, death of a family member, etc.  See the July 29, 
2010 AMC letter, page 2.

An August 2010 VA e-mail reflects that the Veteran was contacted 
on July 30, 2010 at which time he agreed to the appointment date 
and time.  A letter was sent via the United Parcel Service to his 
residence and was delivered on August 2, 2010.

The Veteran failed to report for that scheduled examination.  The 
appellant and his representative have not provided any adequate 
reason or good cause for his failure to report for that 
examination.

Analysis

The Board is mindful of the provision contained at the outset of 
38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be 
established without a current VA examination or reexamination . . 
. ."  In this case, a VA examination was indeed necessary to 
grant the ultimate benefit sought by the veteran, namely service 
connection for acquired psychiatric disorder other than PTSD.  As 
stated by the Board in its July 2010 remand, "[g]iven the 
Veteran's history of psychiatric problems in service and his 
current diagnoses, the Board finds that the Veteran should be 
afforded a new VA examination in order to determine the nature 
and etiology of all currently present psychiatric disabilities 
except for PTSD."  July 2010 Board decision and remand, page 8.

There is of record no correspondence or report of contact from 
the Veteran or his representative which would explain his failure 
to report for the August 2010 examination, even though the VA AMC 
told the appellant that he should contact the VA medical facility 
if he cannot report for the examination as scheduled.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) pointed out that 
VA must show that a claimant lacked "adequate reason" (see 38 
C.F.R. § 3.158(b) (2010)), or "good cause" (see 38 C.F.R. § 3.655 
(2010) for failing to report for a scheduled examination.  In 
this case, as discussed above, neither the Veteran nor his 
representative has provided an "adequate reason" or "good cause" 
for his failure to report to be examined when VA so requested.

The facts in this case are clear.  The Veteran failed to report 
for a VA examination that was scheduled by the VA AMC.  No good 
cause or adequate reason has been demonstrated for his failure to 
be examined.  

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
Veteran's claim is being denied based on his failure to adhere to 
VA regulations rather than the Board considering evidentiary 
merits of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 
450 (1996).  In this case, as discussed in the factual background 
section above, the appellant received specific notice as to the 
consequences of his failure to report for the scheduled VA 
examination.  It is therefore amply clear that the claimant has 
been advised of the consequences of his failure to report for the 
examination.  Moreover, the AMC denied the Veteran's claim in 
part on the basis of her failure to report for the August 2010 VA 
examination.  See the September 2010 supplemental statement of 
the case, page 5.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that this claim is not an original claim for 
compensation.  Service connection was denied for a nervous 
disorder in a July 1981 Board decision.  Therefore, this claim 
may be denied based on the Veteran's failure to report for the 
examination. 

In short, 38 C.F.R. § 3.655 provides that when a claimant fails 
to report for an examination that is scheduled in conjunction 
with any compensation claim other than an original claim for 
compensation, the claim shall be denied.  As explained above, the 
Veteran failed to report for the scheduled examination.  The 
claim to reopen entitlement to service connection for an acquired 
psychiatric disorder other than PTSD is therefore denied.  

As an aside, the Board notes that the Veteran has not submitted 
since July 1981 any competent medical evidence linking any 
current acquired psychiatric disorder other than PTSD to active 
service, which was the basis of the Board's denial in July 1981.  
If the appellant wishes to reopen his claim, he should submit 
such evidence.

  
ORDER

The application to reopen a claim of entitlement to an acquired 
psychiatric disorder other than PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


